DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 7/11/2022 and 8/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 8,943,548 and US Patent No 10, 555,169,has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 37-71 are allowed. Claims 1-36 have been previously cancelled. 
No reason for allowance is needed as the record is clear in light of the reasons given in the office action dated 4/11/2022. This communication thus satisfies the "record as a whole" proviso of the rule 37 CFR 1.1.04(e). As such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary, see for example MPEP 1302.14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gaudet et al (US 2021/0409945) discloses that  an authentication server grants access based on the integrity of the group of assembled identifiers/encryption keys, so that a single malicious hacker from a compromised system of one group member will not circumvent the security and access to the secured resource will be denied, thus creating a highly secure authentication system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436